DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group [11a], claims 1-5, in the reply filed on 11/13/2020 is acknowledged.  The traversal is on the ground(s) that the restriction is incomplete as it fails to address claim 6. Applicant submits that claim 6 should be considered along with the claims of Group [11a] at least because claim 6 includes “the antifogging device according to claim 1”.  This is found persuasive as claim 6 was inadvertently omitted from Group [11a] in the restriction requirement. Claim is considered along with of Group [11a].
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species [02b] (claim 4) and nonelected invention Group [11b] (claims 7-12), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/13/2020. 
Claims 1-3 and 5-6 are examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takauki (JP 2014-155583; citing US 2015/0313454 A1 as its English translation).
Regarding claim 1, Takauki discloses an antifogging device (140) comprising: a heater (110; Fig. 2; par. [0038]) configured to apply heat to an optical member (33); a temperature sensor (120; Fig. 2; par. [0038]) configured to detect a temperature; a circuit board (133; par. [0038]; Figs. 2 and 4A) with a surface mounted the heater (110; Fig. 4A) and the temperature sensor (120; Fig. 4A); a sealing member (135; Figs. 2 and 4A) that is made of a resin material (par. [0055]) and that is applied to the surface to seal the heater (110) and the temperature sensor (120; par. [0054]-[0055]); and a joining part (137; Figs. 2 and 4A; par. [0058]) that is provided on at least part of the 
Regarding claim 2, Takauki discloses the antifogging device according to claim 1, wherein when the surface (of 133; Fig. 4A) is sectioned into a first area (Fig. 4A) where the heater (110) and the temperature sensor (120) are arranged and a second area other than the first area (Fig. 4A), the sealing member (135) is applied to only the first area (Fig. 4A), and the joining part (137) is provided to only the first area (Fig. 4A) and has a shape of U surrounding the heater (110) and the temperature sensor (120) when viewed in a thickness direction of the circuit board (Fig. 4A; portions of 137 including the portion under 120 and the portion under the proximal end of 110 making a shape of a U).
Regarding claim 3, Takauki discloses the antifogging device according to claim 1, wherein the joining part (137) is made of a metal material (par. [0058] – solder).
Regarding claim 5, Takauki discloses the antifogging device according to claim 1, wherein irregularities are provided on a contact surface of at least any one of the heater, the temperature sensor and the circuit board (Fig. 7 – geometric portions on the surface of 133 between 110 and 120), the contact surface being a surface of contact with the sealing member (135; Fig. 4A).
Regarding claim 6, Takauki discloses an endoscope device (par. [0024]) comprising: an optical member (30/31); and the antifogging device (140) according to claim 1 configured to prevent fogging occurring on the optical member (par. [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795 

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795